08/14/2020



                                                                              Case Number: DA 20-0312



       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                  No. DA 20-0312

LARRY REINLASODER,
      Appellant and Plaintiff,

      vs.

CITY OF COLSTRIP, Mayor John
Williams, STATE OF MONTANA,
Judicial Branch, Court Administrator,
Does I - V.
      Appellees and Defendants.

                            GRANT OF EXTENSION

      Upon consideration of Appellant’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellant is granted an extension of time to

and including September 17, 2020m within which to prepare, serve, and file his

Opening Brief.

      Dated this _____ day of August, 2020.




                                                                  Electronically signed by:
                                                                     Bowen Greenwood
                                                                 Clerk of the Supreme Court
                                                                       August 14 2020